DETAILED ACTION
This is in response to application filed on March 18, 2020 in which claims 1-22 are presented for examination.
Claims 1-22 are pending, of which claims 1-22 are subject to Restriction Election.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-20, drawn to a apparatus comprising processing circuitry and a non-transitory machine-readable medium storing instructions which, when executed by the processing circuitry, cause the processing circuitry to: …  apply first and second weights to the respective first and second biometric scores to obtain first and second weighted biometric scores, and combine at least the first and second weighted biometric scores to generate an overall biometric score, wherein the first and second weights are different to each other, classified in G06V 40/70.
II.	Claim 22, drawn to an apparatus for … a fusion module configured to combine at least the first and second biometric scores to generate an overall biometric score. The first and second biometric scores are combined in a polynomial transform of the form

    PNG
    media_image1.png
    60
    123
    media_image1.png
    Greyscale

where p and q denote degrees of the polynomial in the first and second biometric scores respectively, and where SL and SR are the first and second biometric scores respectively. The polynomial transform is input to a nonlinear function to generate the overall biometric score, classified in G06F21/32 and H04L9/3093.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as The first and second biometric scores are combined in a polynomial transform of the form

    PNG
    media_image1.png
    60
    123
    media_image1.png
    Greyscale

where p and q denote degrees of the polynomial in the first and second biometric scores respectively, and where SL and SR are the first and second biometric scores respectively. The polynomial transform is input to a nonlinear function to generate the overall biometric score.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MENG LI/
Examiner, Art Unit 2496